FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated the 31st
day of October, 2011, by and between the parties listed on Exhibit A attached
hereto and made a part hereof (individually and collectively, “Seller”) and
SOUTHSTAR DEVELOPMENT PARTNERS, INC. (“Buyer”).

 

W I T N E S S E T H :

 

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
having an Effective Date of October 12, 2011 (“Agreement”); and

 

WHEREAS, the parties desire to amend certain terms and provisions of the
Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.                  The recitations heretofore set forth are true and correct
and are incorporated herein by this reference.

2.                  The Agreement as amended by this Amendment remains in full
force and effect. To the extent of any inconsistency between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
supersede and control to the extent of such inconsistency. Terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

3.                  In the definition of “Additional Deposit”, the references to
“November 4, 2011” are hereby amended to refer to “November 9, 2011” in both
places.

4.                  Exhibit C to the Agreement is hereby replaced with Schedule
1 attached hereto and made a part hereof, which Schedule 1 shall now be deemed
to be Exhibit C to the Agreement.

5.                  The definition of “Deposit” is amended to reflect that as of
the execution of this Amendment, One Hundred Thousand Dollars ($100,000) of the
Deposit (“Non-Refundable Portion of the Deposit”) is non-refundable for any
reason and the balance of the Deposit may only be refunded to the extent
specifically set forth in the Agreement. Upon any termination of the Agreement,
the Non-Refundable Portion of the Deposit shall be paid to Seller and the
balance of the Deposit shall be paid to the party entitled to same as otherwise
set forth in this Agreement.

1

 

6.                  The definition of “Real Property” or “Land” is hereby
deleted in their entirety and the following is inserted in lieu thereof:

“Real Property” or “Land” shall mean the real property owned by Sellers as
described on Schedule 2 attached hereto and made a part hereof; provided,
however, any portion of the Excluded Property comprising a portion of the
Property set forth on Schedule 2 shall be deemed deleted therefrom. Schedule 2
less any of the Excluded Property shall be deemed to be Exhibit N of the
Agreement.

7.                  Paragraph 3(a) of the Agreement is hereby amended to delete
the reference to “November 4, 2011” and to insert “November 9, 2011” in lieu
thereof.

8.                  As of the execution of this Amendment, the Buyer has
reviewed and approved the title evidence for the Real Property and hereby waives
its rights to make any further title objections with respect to the Real
Property for any matters affecting the Real Property as of the date of this
Amendment as provided in Section 6(b), with the exception of title objections
regarding portions of the Real Property located in Havenwood and Vintage Oaks
projects which were omitted from the First American Title Insurance Company
Commitment No. 11R24769 (the “Remaining Real Property”) to the extent that there
are exceptions to the Remaining Real Property which are not identified on
Schedule 3 attached hereto and made a part hereof. The Buyer shall have until
November 9, 2011 to deliver a Title Objection Notice concerning the Remaining
Real Property to the extent there are matters which qualify for title objection
as provided in Section 6(b) of the Agreement. If the Agreement is terminated
pursuant to Section 6(B) the Fee shall be retained by Seller, the Non-Refundable
Portion of the Deposit shall be paid to Seller, the balance of the Deposit paid
to Buyer and the parties released of all further obligation each to the other
except the parties shall not be released of their respective Surviving
Obligations.

2

 

9.                  Buyer acknowledges that it has received and approved its
environmental reports with respect to the Real Property and accordingly, the
provisions of Section 6(d) are deleted, except the parties hereby agree that the
Buyer shall have until November 21, 2011 to conduct further environmental
studies in connection with the contamination disclosed in the Environmental
Report dated October 27, 2011 prepared by Frost Geo Science Inc. (“Report”)
which indicated that there was potential hazardous substances in the area of the
Dip Vat located upon the Vintage Oaks Property (“Specified Area”). On or before
November 30, 2011 (“Objection Date”), Buyer shall submit to Seller a further
study from Frost Geo Science Inc. (“Updated Report”) which indicates hazardous
substances shown in the Report in violation of applicable law in the Specified
Area and its recommendation as to the work required to remediate such
contamination in violation of applicable law set forth in the Report in the
Specified Area only to the extent needed to comply with applicable governmental
requirements (“Required Clean-up Requirements”), together with two (2) estimates
from two (2) separate qualified, licensed environmental contractors to perform
the Required Clean-up Requirements as set forth in the Updated Report (the
“Estimates”). Should the Updated Report reflect that there is environmental
contamination as disclosed in the Report in excess of legal limits in violation
of applicable environmental law with respect to the Specified Area, then
provided the Buyer shall notify the Seller of such fact on or before the
Objection Date, together with a copy of Updated Report showing such violation
and the Estimates (collectively, “Environmental Violation Notice”) and within
ten (10) days after delivery to Seller of such Environmental Violation Notice
and Estimates or such earlier date as Seller may designate in writing (“Response
Date”), the Seller has not agreed with Buyer in writing to deliver the “Escrow
Amount” (as hereinafter defined) (“Hazardous Substance Cure Notice”), then and
upon the occurrence of such events, the Buyer shall have five (5) days after the
Response Date to provide written notice to Seller electing to terminate this
Agreement, whereupon the Seller shall retain the Fee and the Non-Refundable
Portion of the Deposit and the balance of the Deposit shall be returned to
Buyer, this Agreement shall terminate and the parties released of all further
obligations each to the other under this Agreement, except the Buyer shall not
be released of its Surviving Obligations. To the extent the Buyer shall fail to
deliver and Environmental Violation Notice on or before the Objection Date or,
to the extent the Buyer timely delivers such Environmental Violation Notice and
the Seller provides the Hazardous Substance Cure Notice in writing to Buyer
electing (in its sole discretion) to remediate the hazardous substances which
violate the hazardous substance laws as set forth in such Hazardous Substance
Cure Notice or the Buyer does not timely elect to cancel this Agreement within
five (5) days of the Response Date, if applicable, then the conditions set forth
in this paragraph shall be deemed satisfied and this Agreement shall remain in
full force and effect, whereupon (i) to the extent the Seller provides the
Hazardous Substance Cure Notice, the Seller shall be obligated to deliver the
Escrow Amount as set forth in the Hazardous Substance Cure Notice in a prompt
and diligent manner, recognizing that the completion of such remediation may
occur from and after Closing; and (ii) to the extent Buyer timely delivers the
Environmental Notice Violation, Seller does not deliver the Hazardous Substances
Cure Notice and Buyer does not elect to cancel this Agreement within five (5)
days of the Response Date, the Buyer shall be deemed to accept the Property as
is without any obligation of Seller.

Additionally, to the extent that there are any hazardous substances in violation
of law located in the Specified Area of the Vintage Oaks Property as set forth
in the Updated Report, and Seller provides Buyer the Hazardous Substances Cure
Notice, the Seller agrees that at Closing it shall deliver to Escrow Agent the
average of the Estimates (“Escrow Amount”) provided with the Environmental
Violation Notice. To the extent that the Buyer remediates such contamination
relating to the Vintage Oaks Property after Closing consisting with the Updated
Report, the Escrow Agent will reimburse the Buyer from time to time out of such
Escrow Amount for the costs of such remediation upon presentation of reasonable
documentation evidencing the costs incurred by the Buyer to perform the work to
correct the violation of environmental law set forth in the Updated Report
(“Specified Work”). In the event the remediation costs incurred by Buyer to
perform the Specified Work to remediate the violation of environmental law as
set forth in the Updated Report is less than the Escrow Amount, then the
remaining Escrow Amount shall promptly be released to Seller. In the event the
Specified Work is not completed within six (6) months after Closing as may be
extended to up to one (1) year after Closing if Buyer commences the Specified
Work promptly after Closing and proceeds diligently to complete the Specified
Work, then the remaining Escrow Amount held by Escrow Agent shall be promptly
released to the Seller. In the event the cost of the Specified Work exceeds the
Escrow Amount, the Buyer shall be responsible to pay any such excess amounts
over the Escrow Amount. The provisions of this paragraph shall survive Closing.

3

 



10.              The provisions of Paragraph 6(c) of the Agreement are amended
to reflect the following: The Buyer has reviewed, approved and accepted the
matters set forth in the surveys with respect to the portions of the Real
Property generally known as “Chapel Ridge,” “Mountain Lake,” “Sanctuary,” and
“Mystic Shores” on or before the date of the execution of this Amendment. In
connection with Buyer’s survey review as provided in Section 6(c), the Survey
Review Date with respect to the portion of the Real Property within “Kings Oak,”
“The Bridges,” “Havenwood,” “Vintage Oaks,” “Sugartree,” and “Lakeridge” shall
be November 9, 2011. To the extent that the Buyer has the right and timely
elects to terminate this Agreement pursuant to Paragraph 6(c), to the extent
applicable, then upon any such termination to the extent the Buyer is entitled
to elect to terminate this Agreement as provided in Section 6(c), the Fee shall
be retained by Seller, the Non-Refundable Portion of the Deposit shall be paid
to Seller, the balance of the Deposit would be paid to Buyer, the Agreement
would terminate and the parties released of all further obligations each to
other under the Agreement, except that the Buyer and Seller would not be
released of their respective Surviving Obligations.

11.              Section 8(c) of the Agreement is amended to reflect that to the
extent that the Buyer is entitled to and does elect to terminate the Agreement
pursuant to such Section 8(c), the Non-Refundable Portion of the Deposit shall
be paid to Seller, Seller shall retain the Fee and the balance of the Deposit
would be returned to Buyer, rather than the entire Deposit then held by Escrow
Agent being returned to Buyer.

12.              Paragraph 8(d) of the Agreement is amended to reflect that to
the extent that the Buyer is entitled to an does elect to terminate the
Agreement pursuant to such Section 8(d), the Non-Refundable Portion of the
Deposit shall be paid to Seller, Seller shall retain the Fee and the balance of
the Deposit would be returned to Buyer, rather than the entire Deposit then held
by Escrow Agent being returned to Buyer.

13.              Paragraph 12(b) of the Agreement is amended to delete the
reference to “November 5, 2011” and to insert “November 14, 2011” in lieu
thereof.

14.              Paragraph 13(b) of the Agreement is amended to delete the
reference to “Deposit to be returned to Buyer by Escrow Agent” and in lieu
thereof, the Non-Refundable Portion of the Deposit shall be paid to Seller,
Seller will retain the Fee and the balance of the Deposit would be returned to
Buyer, whereupon the parties would be released of all further obligations,
except Buyer and Seller shall not be released of their respective Surviving
Obligations.

15.              Paragraph 18(g)(i) of the Agreement is amended to reflect that
in the event Buyer terminates this Agreement pursuant to such subsection, the
Seller will retain the Fee, the Escrow Agent will deliver the Non-Refundable
Portion of the Deposit to Seller and deliver the balance of the Deposit to
Buyer, whereupon this Agreement would terminate and the parties released of all
further obligations each to the other, except as to the Surviving Obligations.

16.              Paragraph 18(w) of the Agreement is amended to reflect that the
Buyer and Seller timely accepted the offer and the Agreement is in full force
and effect and may not be revoked by the Buyer pursuant to Paragraph 18(w).

17.              Exhibit J-2 to the Agreement was improperly labeled and is
hereby labeled “Exhibit J-1”.

4

 

18.              This Amendment may be executed in any number of counterparts,
each of which, when executed, shall be deemed an original and all of which shall
be deemed one and the same instrument. Facsimile transmission signatures of this
Amendment shall be deemed to be original signatures.

 

 

 

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

5

 

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 



  SELLER:        See Exhibit A attached hereto and made a part hereof       
BUYER:        SOUTHSTAR DEVELOPMENT PARTNERS, INC., a Florida corporation 



 



  

  By: /s/     Name:       Title:       Date:    





 



6

 





EXHIBIT A

 

SELLER

 

 

 

  BLUEGREEN SOUTHWEST ONE, L.P. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BLUEGREEN COMMUNITIES OF TEXAS, L.P. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BRIDGES GOLF PRIVATE CLUB, INC. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  THE BRIDGES CLUB MANAGEMENT, LLC 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BLUEGREEN COMMUNITIES OF GEORGIA, LLC 







          By: /s/     Name:       Title:       Date:    





 



 

 



 

 

  BLUEGREEN GOLF CLUBS, INC. 





          By: /s/     Name:       Title:       Date:    



 



 

 

  JORDAN LAKE PRESERVE CORPORATION 







          By: /s/     Name:       Title:       Date:    



 

 

 



 

 

 



